Citation Nr: 0832855	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-12 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation, prior 
to June 4, 2008, and thereafter in excess of 10 percent for 
scarring of the forehead.

2.  Entitlement to an initial evaluation in excess of 30 
percent, prior to June 4, 2008, and thereafter in excess of 
50 percent for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel 


INTRODUCTION

The veteran had active military service from June 1988 to 
April 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of March 2006 and June 2008 rating actions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in No. Little Rock, Arkansas.  

In March 2006, the RO determined that service connection was 
warranted for scarring of the forehead and headaches.  The 
forehead scarring was rated as noncompensable and the 
headaches were rated as 30 percent disabling.  

In February 2008, the veteran testified at a Travel Board 
hearing at the RO before the undersigned Acting Veterans Law 
Judge.  A transcript of the hearing is associated with the 
claims file.

In April 2008, the veteran's motion to advance his case on 
the Board's docket was granted pursuant to 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900 (c).

In April 2008, the Board remanded the issues of entitlement 
to an initial compensable evaluation for scarring of the 
forehead and entitlement to an initial evaluation in excess 
of 30 percent for headaches for additional evidentiary 
development.

In June 2008, the RO determined that the veteran's forehead 
scarring and headaches warranted increased evaluations.  
Effective June 4, 2008, the forehead scarring was rated as 10 
percent disabling and the headaches were rated as 50 percent 
disabling.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  Prior to June 4, 2008, the veteran's forehead scarring 
was characterized as cosmetically significant.

2.  Throughout the pendency of this appeal, the veteran's 
forehead scarring has not resulted in visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features, or with two or three 
characteristics of disfigurement.  There is also no objective 
evidence of superficial unstable scars, frequent loss of 
covering of skin over the scarring, painful scarring, or any 
associated limitation of motion. 

3.  Prior to June 4, 2008, the veteran's headaches resulted 
in very frequent completely prostrating and prolonged 
attacks, productive of severe economic inadaptability.  

4.  Throughout the pendency of this appeal, the objective 
evidence of record does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards.  The 
veteran's service-connected headaches have not resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization beyond that contemplated by the 
rating schedule.


CONCLUSIONS OF LAW

1.  Prior to June 4, 2008, the criteria for an initial 
disability rating of 10 percent for scarring of the forehead 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.118, Diagnostic Codes (DCs) 7800, 7803, 
7804, 7805 (2007).

2.  Throughout the pendency of this appeal, the criteria for 
an initial disability rating in excess of 10 percent for 
scarring of the forehead have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, 
Diagnostic Codes (DCs) 7800, 7803, 7804, 7805 (2007).

3.  Prior to June 4, 2008, the criteria for an initial 
disability rating of 50 percent, but no higher, for headaches 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.124a, Diagnostic Code 8100 (2007).

4.  Throughout the pendency of this appeal, the criteria for 
an initial disability rating in excess of 50 percent for 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.124a, Diagnostic Code 8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by July 2005, March 2006, and October 2006 
letters, with respect to the initial claims of entitlement to 
service connection and the subsequent claims of entitlement 
increased disability ratings.  The March 2006 and 
October 2006 letters also indicated that in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  As to the claim 
regarding the veteran's service-connected forehead scarring 
and headaches, the instant appeal originates from the grant 
of service connection for the disabilities at issue.  
Consequently, Vazquez-Flores is inapplicable.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the July 2005, March 2006, and October 2006 letters.  As 
such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claims 
of entitlement to an initial disability rating in excess of 
10 percent for forehead scarring and entitlement to an 
initial disability rating in excess of 50 percent for 
headaches, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in July 2005, prior to the 
adjudication of the matter in March 2006. 

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and VA examination reports dated in 
February 2006, March 2006, October 2006, November 2006, and 
June 2008.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Moreover, staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Forehead Scarring

The veteran is in receipt of an initial noncompensable 
evaluation, prior to June 4, 2008, and thereafter he is in 
receipt of a 10 percent disability rating for his service-
connected scarring of the forehead under Diagnostic Code 
7800, for disfigurement of the head, face, or neck.

Diagnostic Code 7800 provides that a 10 percent evaluation is 
warranted for scars of the head, face, and neck when there is 
one characteristic of disfigurement.  A 30 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with two or three 
characteristics of disfigurement.  A 50 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips) or; with four or five 
characteristics of disfigurement.  An 80 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips) or; with six or more 
characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800 
(2007).

In Note 1 under diagnostic code 7800, the eight 
characteristics of disfigurement are described as follows: 
(1) a scar 5 or more inches (13 or more cm) in length; (2) 
scar at least one-quarter inch (0.6cm) wide at its widest 
part; (3) surface contour of scar elevated or depressed on 
palpation; (4) scar adherent to underlying tissue; (5) skin 
hypo-or hyperpigmented in an area exceeding six square 
inches; (6) skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc) in an area exceeding six square inches; 
(7) underlying soft tissue missing in an area exceeding six 
square inches, and (8) skin indurated and inflexible in an 
area exceeding six square inches.  Also, in Note 3, the 
regulation directs evaluators to take into consideration 
unretouched photographs when evaluating under these criteria.

Additionally, Diagnostic Code 7803 provides a 10 percent 
rating for superficial unstable scars.  Note (1) to 
Diagnostic Code 7803 provides that an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Also, Diagnostic Code 7804 provides a 10 
percent rating for superficial scars that are painful on 
examination.  Diagnostic Code 7805 provides that other scars 
are to be rated on limitation of function of affected part.

Upon review of the record, prior to June 4, 2008, the Board 
finds that the veteran's forehead scarring resulted in one 
characteristic of disfigurement, such as to warrant an 
initial disability rating of 10 percent.  In this respect, 
physical examinations, dated in March 2006 and October 2006, 
revealed two scars on the veteran's forehead.  One was four 
centimeters in length and two millimeters in width.  The 
other was six centimeters in length and four millimeters in 
width.  Due to the locations, the veteran's forehead scarring 
was determined to be cosmetically significant.  Additionally, 
in October 2006, the veteran submitted subjective complaints 
of itching and discomfort, primarily when he sweats.   In 
light of the March 2006 an October 2006 VA examination 
findings of cosmetically significant scarring resulting in 
occasional itching and discomfort, prior to June 4, 2008, the 
veteran's scarring of the forehead warrants an initial 
disability rating of 10 percent.

Throughout the pendency of this appeal, however, the 
veteran's forehead scarring is not entitled to an evaluation 
in excess of 10 percent.  In this case the medical evidence 
of record does not establish that there has been any tissue 
loss, or gross distortion or asymmetry of any facial feature.  
Additionally, the scarring is not adherent or of abnormal 
texture.  There is no induration or inflexibility of skin and 
no change of pigmentation of the skin.  The scarring does not 
include any single scar of 5 inches or more in length or one-
quarter inch or more in width.  Additionally, there is no 
evidence that there is any underlying soft tissue missing.  
In March 2006, the veteran's forehead scarring did not result 
in pain, abnormal sensation, limitation of motion of the 
nearby joints, tenderness, adherence to the underlying soft 
tissue, tenderness, or hypo-or hyperpigmentation.  The 
forehead scarring was not deforming, raised, or unstable.  
Upon VA examination, in October 2006, the veteran denied any 
skin breakdowns or neuromusculature deficits associated with 
his scarring of the forehead.  The scars were intact and 
sensation was normal; there was no evidence of adherence, 
tenderness, or underlying tissue loss.  The Board notes that 
the June 2008 examination findings as to the length, width, 
and area of involvement regarding the veteran's forehead 
scarring is inconsistent with prior VA examination findings.  
The examiner noted a 12 cm. in length and, at its greatest, a 
1.5cm in scar in the forehead area, which involved 18 square 
centimeters of surface area.  The scars, however, were 
superficial and they did not result in any instability, 
limitation of motion, or underlying soft tissue 
disfigurement.  The scarring was tender to the touch and the 
texture was atrophic and shiny.  There was no evidence of any 
asymmetry of the facial features.  Notwithstanding the 
aforementioned inconsistencies in size, the veteran's 
forehead scarring does not warrant a rating in excess of 10 
percent under Diagnostic Code 7800.

Additionally, a disability rating in excess of 10 percent is 
also not warranted under Diagnostic Codes 7803 and 7804 
because there is no objective evidence of instability or 
pain.  Diagnostic Code 7805 is also not applicable because 
there is no objective evidence that the veteran's forehead 
scarring results in any functional limitation.

In conclusion, an initial disability rating of 10 percent, 
but no higher, throughout the pendency of this appeal, is 
warranted for the veteran's scarring of the forehead.

Headaches

The veteran's claim for service connection stemmed from in-
service head trauma and as such, the disability would be 
normally rated under 38 C.F.R. § 4.124a, Diagnostic Code 8045 
for brain disease due to trauma.  Under this code, the 
veteran would only be eligible for a 10 percent rating, based 
on the evidence in the claims file.  The RO, however, has 
rated the veteran's headaches under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100, which contains the criteria for rating 
migraines.  Based on the severity of the veteran's headaches, 
the Board finds that rating the disability by analogy under 
Diagnostic Code 8100 is appropriate.  See 38 C.F.R. § 4.20.

The veteran alleges entitlement to an initial disability 
rating in excess of 30 percent, prior to June 4, 2008, and 
thereafter in excess of 50 percent for his service-connected 
headaches.  As noted, the veteran's migraines are evaluated 
under the criteria set forth at 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.   Under this provision, a 30 percent 
disability rating is warranted for migraine headaches 
manifested by characteristic prostrating attacks occurring on 
an average of once a month over the last several months.  A 
50 percent rating is warranted for migraine headaches with 
very frequent completely prostrating and prolonged attacks, 
productive of severe economic inadaptability.  This is the 
maximum rating available for migraine headaches pursuant to 
Diagnostic Code 8100.

A review of the record demonstrates entitlement to an initial 
disability rating of 50 percent for the veteran's service-
connected headaches.  Throughout the pendency of this appeal, 
the veteran has endorsed relatively consistent symptomatology 
attributable to his headaches.   He experiences daily 
headaches, accompanied by photophobia and sonophobia, 
occasional nausea, dizziness, and vomiting.  Additionally, he 
experiences regular episodes of flare-ups resulting in 
throbbing pain, lasting between 30 to 60 minutes, and the 
need to retreat to a quiet dark place.   The Board finds that 
the veteran's periods of throbbing pain are akin to very 
frequent completely prostrating and prolonged attacks.  
Throughout the pendency of this appeal, however, the 
veteran's headaches do not warrant a disability rating in 
excess of 50 percent.   

VA treatment records, dated in May 2005, demonstrate 
complaints of occasional headaches, which had begun 
increasing in frequency.  A July 2005 neurology consultation 
indicates a diagnosis of chronic daily headaches with 
superimposed vascular headaches.  The headaches were 
described as dull and constant.  The veteran also endorsed 
flare-ups, characterized by throbbing pain, lasting 
approximately 30 minutes and accompanied by photophobia.  At 
that time, the veteran was admitted for treatment and 
prescribed medication for headaches.  In October 2005, 
treatment records indicated daily headaches, with occasional 
photosensitivity, blurred vision, and dizziness.  

Upon VA examinations, in March 2006 and November 2006, the 
veteran presented with complaints of daily headaches, 
accompanied by sensitivity to light and sound and he 
occasionally sees stars.  In October 2006, the veteran also 
endorsed symptoms of mild nauseas and blurred vision.  He 
denied any vomiting or weakness in the arms and legs.  He 
also described episodes of throbbing pain, lasting 30 to 
60 minutes, four to five days a week.

During his hearing before the Board, in February 2008, the 
veteran testified that he was entitled to an increased 
disability rating because he experienced daily headaches, 
with associated photophobia, and prostrating attacks two to 
three times a month.  Additionally, he argued that an 
increased evaluation was warranted because the prescribed 
medications had not been successful in alleviating his 
headaches.  In March 2008, two lay statements were received 
indicating that the veteran had a history of complaints of 
daily headaches.  

On June 4, 2008, the veteran was afforded an additional VA 
examination.  At that time, the veteran presented with 
complaints of daily headaches, which occasionally resulted in 
throbbing pain.  His headaches were accompanied by 
sensitivity to light and sound, and occasionally nausea.  The 
veteran indicated that his headaches had gradually progressed 
and worsened over the past few months.  He was diagnosed as 
having chronic daily headaches with superimposed vascular 
headaches.  The examiner indicated that the veteran's 
headaches resulted in frequent and prostrating attacks two to 
three times a week and that they resulted in severe economic 
inadaptability.  

In light of the aforementioned evidence, the Board finds 
that, throughout the pendency of this appeal, the veteran's 
headaches more nearly approximate the criteria for a 50 
percent rating under Diagnostic Code 8100.  His headaches 
have been described as very frequent and severe from the date 
of his claim for service connection.  There is also evidence 
throughout the period on appeal that the veteran's service-
connected headaches have resulted in regular periods of 
prostrating attacks.  Therefore, the Board finds that the 
criteria for a 50 percent rating have been met from the date 
of the claim for service connection.  This is the highest 
rating provided under schedular criteria for rating migraine 
headaches.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

There is no MRI or other evidence of a diagnosis of multi-
infarct dementia associated with brain trauma.  Thus, a 
higher rating for brain disease due to trauma under 
Diagnostic Code 9304 is not warranted.  See 38 C.F.R. § 
4.124a, Diagnostic Code 8045.

Additionally, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), consideration has been given to the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations, whether the veteran raised 
them, including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not show that the veteran's headaches are manifested by "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The veteran has 
argued that his service-connected headache disability 
warrants an extra-schedular rating because his disability 
picture renders impractical the application of the regular 
shedular standard.  The Board, however, finds that the 
assigned 50 percent rating, which is the maximum schedular 
evaluation allowed for migraine headaches, contemplates 
significant industrial impairment.  There has been no showing 
by the veteran that his headaches alone have resulted marked 
interference with employment or necessitate frequent 
hospitalization beyond that contemplated by the rating 
schedule.  Although the June 2008 VA examiner determined that 
the veteran's service-connected headache disability resulted 
in severe economic inadaptability, there record does not 
reveal that the headaches alone result in marked interference 
with employment.  Rather, a review of record reveals 
diagnoses and treatment for multiple ailments, to include 
depression, tinnitus, shoulder disorders, hypertension, etc., 
for which service connection is not in effect, that interfere 
with the veteran's employability.  In this respect, VA 
treatment notes dated in August 2006 indicate that the 
veteran lost his job for forgetting to call in; there is no 
indication that the veteran's headaches result in memory 
loss.  Additionally, the record reveals a significant history 
of polysubstance abuse, which has required various 
hospitalizations.  Most recently, in May 2008, the veteran 
was entered into a substance abuse detoxification treatment.  
As to any hospitalizations, the veteran's service-connected 
headaches have resulted in only one hospitalization in June 
2005.  In the absence of requisite factors, the criteria for 
submission for consideration of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial evaluation of 10 percent, but no 
higher, throughout the pendency of the appeal, for scarring 
of the forehead is granted.

Entitlement to an initial evaluation of 50 percent, but no 
higher, throughout the pendency of the appeal, for headaches 
is granted.




____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


